 

--------------------------------------------------------------------------------

Exhibit 10.1

JOINT VENTURE AGREEMENT


______________



among

BASIN INDUSTRIAL LIMITED

and

ALPHARX INTERNATIONAL HOLDINGS LIMITED

and

ALPHA AP INC.

--------------------------------------------------------------------------------

JOINT VENTURE AGREEMENT

This Joint Venture Agreement ("Agreement") is entered into as of this 22nd day
of April, 2005 between Basin Industrial Limited, a British Virgin Islands
corporation located at 12 Dai Fu Street, Tai Po Industrial Estate, Tai Po, New
Territories, Hong Kong ("Basin"), AlphaRx International Holdings Limited, a
British Virgin Islands corporation located at Unit A, 19/F Sang Woo Building,
Nos. 227-228, Gloucester Road, Causeway Bay Hong Kong ("AIH"), and Alpha AP
Inc., a British Virgin Islands corporation located at c/o Advance Pharmaceutical
Co., Ltd., 12 Dai Fu Street, Tai Po Industrial Estate, Tai Po, New Territories,
Hong Kong ("Alpha").

WHEREAS:

> A. AlphaRx, Inc. ("AlphaRx") is an emerging speciality pharmaceutical company
> that develops, formulates and commercializes innovative therapeutic products
> using proprietary drug delivery technologies, and in particular is focused on
> the discovery, development and marketing of products in pain management an
> inflammation treatment;
> 
> B. AIH is a wholly-owned subsidiary of AlphaRx;
> 
> C. Basin is a wholly-owned subsidiary of Advance Pharmaceutical Company
> Limited ("APC"); and
> 
> D. Basin and AIH have established Alpha, which joint venture company will
> specialize in the manufacturing, distribution and commercialization of the
> Products in the Territory, all in accordance with the terms of this Agreement
> and the related agreements contemplated by this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES

that in consideration of the mutual agreements set forth herein, the parties
hereto agree as follows:



1.

DEFINITIONS AND EXHIBITS



Wherever used in this Agreement, the following words and terms shall have the
respective meanings ascribed to them as follows:

> 1.1

"Accountant" means the auditor or accountant, as the case may be, of Alpha
appointed from time to time;



1.2

"Affiliate(s)" means with respect to any corporation, any other corporation
which directly or indirectly controls or is controlled by or is under direct or
indirect common control with such first mentioned corporation or any corporation
which is directly or indirectly controlled by a corporation which controls the
first mentioned corporation.



1.3

"AIH License Agreement" means the license agreement between AlphaRx and AIH
whereby AlphaRx has granted AIH all the necessary rights to enable it to enter
into



--------------------------------------------------------------------------------

- 2 -

> and perform its obligations under the AIH Manufacturing and Distribution
> License Agreement and to grant certain licenses to the Products.
> 
> 1.4

"AIH Manufacturing and Distribution License Agreement" means the manufacturing
and distribution license agreement between AIH and Alpha whereby AIH has granted
Alpha manufacturing and distribution rights to the Products in the Territory.

1.5 "AIH Shares" means the Shares from time to time owned by AIH.

1.6 "Alpha IPO" means the initial underwritten public offering of Alpha's Shares
on: (i) a recognized securities exchange in Hong Kong, or (ii) a recognized
securities exchange worldwide if agreed between the Holders.

1.7 "Alpha Liquidity Event" means either: 1.7.1 an Alpha IPO, or 1.7.2 an Alpha
Reverse Takeover.

1.8 "Alpha Reverse Takeover" means a reverse takeover whereby the Holders sell
all Shares in Alpha to a public company in exchange for shares of the public
company, such public company to be listed on: (a) a recognized securities
exchange in Hong Kong, or (b) a recognized securities exchange worldwide if
agreed between the Holders.

1.9 "Ancillary Agreements" means the AIH License Agreement and the AIH
Manufacturing and Distribution License Agreement.

1.10 "Articles" means the Memorandum and Articles of Association, Articles of
Incorporation, or other charter document of Alpha, including any amendments
thereto. The initial Articles will be substantially in the form of Schedule "A".

1.11 "Basin Shares" means the Shares from time to time owned by Basin.

1.12 "Board" means the board of directors of Alpha.

1.13 "Business Day" means any day other than a Saturday, a Sunday, or a day
which is a common law or statutory bank holiday in Hong Kong.

1.14 "Countries" means each of the countries that collectively form the
Territory which countries are listed in Schedule "B" as such Schedule may be
amended from time to time on the mutual agreement of the Parties

1.15 "Effective Date" means the date of this Agreement set out on page 1 hereof.

1.16 "Founder" means Basin or AIH, as applicable and "Founders" means Basin and
AIH together.

1.17 "Holder" means any holder of Shares who is a Party to this Agreement.

--------------------------------------------------------------------------------

- 3 -

> 1.18

"HK$" means Hong Kong Dollars.

1.19 "Party" means each of Basin, AIH, any other Holder, or Alpha, as
applicable, and "Parties" means all of the foregoing.

1.20 "Products" means the authorized products as listed in Schedule "C" attached
hereto, manufactured, purchased, marked, sold or otherwise used in accordance
with the AIH Manufacturing and Distribution License Agreement.

1.21 "Shares" means common shares of Alpha as specified in the Articles.

1.22 "Territory" means the geographic area comprised of the Countries.

2.

INITIAL MATTERS



> 2.1

Incorporation and Continuance of Alpha. Alpha shall be incorporated as a British
Virgin Islands corporation.



2.2

Subscription. Upon the Effective Date, Alpha shall issue severally and not
jointly (a) 5,000 Shares to Basin at the issue price of HK$1 per share for an
aggregate issue price of HK$5,000, and (b) 5,000 Shares to AIH at the issue
price of HK$1 per share for an aggregate issue price of HK$5,000. Alpha shall
prepare documents for subscription of the Shares in the names of Basin and AIH,
and Alpha shall issue to Basin and AIH certificates evidencing the Shares
purchased.



2.3

Funding. Basin and AIH acknowledge that Alpha will require initial funding of
HK$15,000,000 in order to manufacture and distribute the Products in the
Territory. In order to fund this requirement, Basin has agreed to provide debt
financing to Alpha of HK$1,250,000 quarterly for three years, which shall be
repayed without any interest and as soon as net profit appears in the management
accounts of Alpha from time to time or upon the occurrence of an Alpha Liquidity
Event, subject to the terms and conditions of the Alpha Liquidity Event
(including but not limited to conditions placed on the use of proceeds and
restrictions that may be imposed by underwriters).



2.4

Initial Public Offering or Reverse Takeover. The Holders shall take no action
which would prevent Alpha from (i) maintaining records adequate to permit a
Liquidity Event and (ii) obtaining an annual audit of Alpha's financial
statements. The Holders may cause the Board, subject to their fiduciary duties,
to consider an Alpha Liquidity Event. If the Board determines to pursue an Alpha
Liquidity Event, then, subject to subsection 4.3.17, each Holder shall:



> 2.4.1

in the case of an Alpha IPO, sign customary agreements requested by the IPO
underwriters (such as lockups and questionnaires required for regulatory
compliance) which are signed by other Alpha shareholders; and



2.4.2

in the case of an Alpha Reverse Takeover, provide such further documents or
instruments reasonably required by the other Holders or any applicable third



--------------------------------------------------------------------------------

- 4 -

> > party to effect the Alpha Reverse Takeover or to carry out its obligations
> > thereunder.
> 
> However, this Section 2.4 does not require a Holder to take any action that it
> reasonably believes would be detrimental to Alpha's or the Holder's business
> and does not constitute a representation or warranty by a Holder or by Alpha
> that an Alpha Liquidity Event will occur.

3.

BUSINESS OF ALPHA

> 3.1 Business of Alpha. Alpha shall be granted an exclusive license in the
> Territory by AIH to manufacture, distribute, market and sell the Products, on
> the understanding that Alpha will sub-contract the manufacturing of the
> Products to APC, as described in this Agreement and as provided for in the AIH
> Manufacturing and Distribution License Agreement and any sub-contracting
> agreement to be entered into between Alpha, Basin and APC.
> 
> 3.2 License and Royalty Fees. Alpha will pay AIH the license fee and royalties
> as provided for in the AIH Manufacturing and Distribution License Agreement.
> 
> 3.3 Management Fees. Alpha will pay Basin a management fee of five percent
> (5%) of gross revenues of Alpha, as provided for in the AIH Manufacturing and
> Distribution License Agreement and any sub-contracting agreement to be entered
> into between Alpha, Basin and APC.

4.

MANAGEMENT OF ALPHA



> 4.1

Board of Directors.



> 4.1.1

The Board shall initially have four authorized positions. Basin and AIH shall
each have the right to nominate two members to the Board, subject to the other
provisions of this Section 4.1.1. Should the number of Board positions be
increased or decreased, Basin and AIH will continue to hold equal Board seats,
subject to the other provisions of this Section 4.1.1. Each Founder shall have
the right to replace any director which it is exclusively entitled to nominate
at any time effective upon notice to Alpha, the director to be removed and the
other Founder. Basin and AIH together shall have the right to request removal of
any other director upon notice to Alpha and the director to be removed. Each
Holder will vote all Shares held by it or to which it has the right to direct
the vote so as to elect the Founders' nominees, remove Founders' directors for
whom removal has been requested by the respective Founder, and to otherwise
maintain the Board constituency described in this Section 4.1.1.



4.1.2

Directors of Alpha will serve without compensation. Each Founder shall indemnify
the other Founder and Alpha against any claim for compensation made by a Alpha
director nominated by that Founder. Alpha will reimburse reasonable travel costs
of any director attending a Board meeting.



--------------------------------------------------------------------------------

- 5 -

> > 4.1.3

The directors shall from time to time shall select a director to act as chairman
of the Board.

4.2 Quorum of the Board of Directors; Approval by Board of Directors. A quorum
of the Board requires the presence (physically, by telephone or by other
permitted means) of at least two of the directors, including at least one
director nominated by Basin and one nominated by AIH (if they are entitled to
nominate one or more directors at the relevant time under Section 4.1.1.).
Except as provided in Section 4.3, any action or determination by the Board
requires the affirmative vote of a majority of the Board members present at the
meeting. In the case of an equality of votes, the chairman shall not have a
second or casting vote. Subject to any requirements of applicable law, Board
meetings shall be held at least quarterly in Hong Kong at times and places to be
determined by the Board.

4.3 Founders' Approval. As permitted under British Virgin Islands law, Alpha
shall not take the following actions under this Section 4.3 without prior and
independent approval of each of the Founders (except for Section 4.3.4, which
will only require the approval of the Founder that originally nominated the
director). A Founder's approval will be considered given if all of the Founder's
representatives who are present at a shareholder meeting or directors present at
a Board meeting, vote in favour of the action, or approve of the action by a
written resolution executed by all directors of Alpha.

> 4.3.1 Making any basic change in the general nature or scope of business of
> Alpha as defined or contemplated in Section 3.1, including, without limitation
> Alpha entering into any new line of business.
> 
> 4.3.2 Amending the Articles, including, without limitation, changing its name
> or the name under which it carries on business, increasing or decreasing the
> number of authorized shares of Alpha, creating a new class of shares of Alpha,
> or changing the rights, preferences or privileges of the Shares.
> 
> 4.3.3 Increasing or decreasing the authorized number of directors on the
> Board.
> 
> 4.3.4 Removing a director nominated by a Founder.
> 
> 4.3.5 Dissolving, winding up or liquidating Alpha.
> 
> 4.3.6 Repurchasing, redeeming or cancelling Shares; or increasing the number
> of shares reserved for issuance under any Share option or purchase plan.
> 
> 4.3.7 Amalgamating, merging or consolidating Alpha with another entity, or
> selling, leasing, or otherwise disposing all or substantially all of the
> assets of Alpha, whether in one transaction or a series of transactions.
> 
> 4.3.8 Entering into any transaction not in the ordinary course of business
> having a value or involving an expense in excess of [HK$1,000,000] or having a
> term greater than two years.

--------------------------------------------------------------------------------

- 6 -

> > 4.3.9

Investing in any other entity.

4.3.10 Entering into any agreement with any director or shareholder of Alpha or
an Affiliate of that director or shareholder (except this Agreement but
including the Ancillary Agreements) , except as otherwise permitted in any
agreement between Alpha and each Founder.

4.3.11 Declaring dividends.

4.3.12 Acquiring assets for consideration in excess of [HK$1,000,000] except as
otherwise provided for in Alpha's then-approved budget.

4.3.13 Borrowing in excess of [HK$1,000,000] (other than from Basin in
accordance with this Agreement).

4.3.14 Sale of securities other than pursuant to a prospectus to any person
reasonably deemed to compete with Alpha or either Founder.

4.3.15 Encumbering its technology, except as otherwise permitted in this
Agreement or any agreement between Alpha and AIH.

4.3.16 Opening an office outside of the Territory.

4.3.17 Deciding to effect the Alpha IPO.

4.3.18 Changing the rights described in this Section 4.3.

4.3.19 Changing Alpha's executive management structure.

4.3.20 Approving annual budgets, budget revisions, business plans or business
plan revisions during the period.

4.3.21 Issuing any security of Alpha, whether Shares, securities convertible
into Shares or debt securities.

4.3.22 Entering into, or amending once entered into, any agreement that
represents an expense, over the life of the contract, in excess of [HK$50,000].

4.3.23 Incorporating any subsidiary.

4.3.24 Entering into any partnership or joint venture arrangement, except in the
ordinary course of business for the purpose of establishing offices and branches
within the Territory.

4.3.25 Factoring or assigning any of its book debts.

4.3.26 Giving any guarantee or indemnity for or otherwise securing the
liabilities or obligations of any person.

--------------------------------------------------------------------------------

- 7 -

> > 4.3.27

Making, amending or terminating any arrangements relating to franchising,
patents, know-how or trade marks.

4.3.28 Purchasing or selling any freehold or leasehold property or any interest
therein.

4.3.29 Taking any action in relation to pensions, retirement schemes, share
options, profit sharing or bonus schemes or any other officer or employee
benefits.

4.3.30 Granting any power of attorney or delegating director's powers.

4.3.31 Changing its auditors.

4.3.32 Altering its financial year end.

4.3.33 Amending its accounting policies or reporting practices.

4.3.34 Electing, settling or compromising any major tax claims or elections.

4.3.35 Commencing, defending or settling any litigation, arbitration or other
proceedings which are material in the context of Alpha's business.

4.4 Officers. The Board shall elect the officers of Alpha. For a period of six
months from the Effective Date, this election shall be subject to Basin and AIH
together reviewing and approving the recommendations for each proposed officer.

4.5 Financial Statements and Accounting Records. Alpha's fiscal year will be
January 1 through December 31. Alpha's external auditors shall be an independent
accounting firm acceptable to Basin and AIH. Alpha shall prepare its annual
financial statements in compliance with generally accepted accounting principles
in the Territory. Alpha shall provide each Holder:

> 4.5.1 audited financial statements within 90 days after each fiscal year end;
> 
> 4.5.2 monthly unaudited balance sheets, profit and loss statements and
> statements of sources and uses of cash within 30 days after each month end;
> and
> 
> 4.5.3 quarterly 90-day projections plus yearly annual projections of Alpha
> revenues.

4.6 Right of Inspection. During office hours of Alpha, each Founder will,
subject to the provisions for the protection of Confidential Information set
forth in Section 7.1 and Schedule "D" to this Agreement, have full access to all
properties, books of account, records and the like of Alpha with the right to
make copies. Any information obtained by the Founders through exercise of this
right shall be used by the Founder only for purposes that are consistent with
its status as an equity holder in Alpha (e.g., to the extent used to determine
compliance with this Agreement), and not for the pursuit of business interests
outside Alpha (except to the extent the Founder

--------------------------------------------------------------------------------

- 8 -

> otherwise has rights for access to such information e.g., information or
> property which is owned by the Founder).
> 
> 4.7

Employee Matters. If the Board and a Holder agree that a Holder or its Affiliate
will second an employee for a defined term to Alpha, then Alpha shall reimburse
the seconding Holder for salary and benefits paid the employee during the term
of secondment (other than stock options actually paid to or provided for the
benefit of the employee during the period loaned to Alpha). Alpha shall not bear
any other costs of loaned employees. Each Alpha employee, and any employee of
another entity working for Alpha but not a regular employee of Alpha, shall sign
an employment agreement.

5.

REPRESENTATIONS



> 5.1

Basin. Basin represents and warrants the following as of the Effective Date:



> 5.1.1

Basin is a corporation duly organized, validly existing and in good standing
under the laws of the British Virgin Islands and has the corporate power and
authority to engage in its business and to enter into this Agreement and to
perform its obligations hereunder.



5.1.2

All corporate action on the part of each of Basin and its officers and directors
necessary for the authorization, execution, delivery and performance of this
Agreement has been taken. This Agreement constitutes a valid, legally binding
and enforceable obligation of Basin.



5.1.3

Except for those governmental consents or regulatory approvals which may need to
be obtained (which approvals Basin will use reasonable commercial efforts to
obtain), no consent, authorization, license, permit, registration or approval of
any governmental or public body or authority, or regulatory authority, is
required in connection with Basin's execution and delivery of this Agreement or
with Basin's performance of its obligations hereunder.



5.1.4

The execution and delivery of this Agreement by Basin, performance of its
obligations hereunder and its consummation of the contemplated transactions
shall not, (i) to the best of its knowledge, violate any provision of any law,
statute, rule or regulation to which it is subject; (ii) violate any judgment,
order, writ, injunction or decree of any court applicable to it; (iii) to the
best of its knowledge, have any effect on its compliance with any laws,
statutes, rules, regulations, orders, decrees, licenses, permits or
authorizations that would materially and adversely affect it; (iv) to the best
of its knowledge, result in the breach of, or be in conflict with, any term,
covenant, condition or provision of, or affect the validity, enforceability and
subsistence of, any agreement, lease or other commitment to which it is a party
and that would materially and adversely affect it; or (v) to the best of its
knowledge, result in the creation or imposition of any lien, pledge, mortgage,
claim, charge, or encumbrance upon any of its assets.



--------------------------------------------------------------------------------

- 9 -

> > 5.1.5

Basin nor has not obligated Alpha to any person in any way other than as
described in this Agreement. Basin has not retained any person or entity to act
on its behalf, nor has any person or entity contended that it was so retained,
to assist Basin as its broker, finder or agent in connection with this joint
venture who might have any claim on this venture.

5.2 AIH. AIH represents and warrants the following as of the Effective Date:

> 5.2.1 AIH is a corporation duly organized, validly existing and in good
> standing under the laws of the British Virgin Islands and has the corporate
> power and authority to engage in its business and to enter into this Agreement
> and to perform its obligations hereunder.
> 
> 5.2.2 All corporate action on the part of each of AIH and its officers and
> directors necessary for the authorization, execution, delivery and performance
> of this Agreement has been taken. This Agreement constitutes a valid, legally
> binding and enforceable obligation of AIH.
> 
> 5.2.3 Except as to those government consents and approvals contemplated by the
> AIH License Agreement and AIH Manufacturing and Distribution License Agreement
> which may need to be obtained (which consents and approvals AIH will use
> reasonable commercial efforts to obtain), no consent, authorization, license,
> permit, registration or approval of any governmental or public body or
> authority, or regulatory authority, is required in connection with AIH's
> execution and delivery of this Agreement or with AIH's performance of its
> obligations hereunder.
> 
> 5.2.4 The execution and delivery of this Agreement by AIH, performance of its
> obligations hereunder and its consummation of the contemplated transactions
> shall not, (i) to the best of its knowledge, violate any provision of any law,
> statute, rule or regulation to which it is subject; (ii) violate any judgment,
> order, writ, injunction or decree of any court applicable to it; (iii) to the
> best of its knowledge, have any effect on its compliance with any laws,
> statutes, rules, regulations, orders, decrees, licenses, permits or
> authorizations that would materially and adversely affect it; (iv) to the best
> of its knowledge, result in the breach of, or be in conflict with, any term,
> covenant, condition or provision of, or affect the validity, enforceability
> and subsistence of, any agreement, lease or other commitment to which it is a
> party and that would materially and adversely affect it; or (v) to the best of
> its knowledge, result in the creation or imposition of any lien, pledge,
> mortgage, claim, charge, or encumbrance upon any of its assets.
> 
> 5.2.5 AIH nor has not obligated Alpha to any person in any way other than as
> described in this Agreement. AIH has not retained any person or entity to act
> on its behalf, nor has any person or entity contended that it was so retained,
> to assist AIH as its broker, finder or agent in connection with this joint
> venture who might have any claim on this venture.

--------------------------------------------------------------------------------

- 10 -

6.

TERM AND TERMINATION

> 6.1 Term. This Agreement shall continue in full force and effect for three
> years from the Effective Date and may be renewed by the Parties upon mutual
> agreement in writing for a further seven year period unless and until
> terminated as provided herein.
> 
> 6.2 Grounds for Termination. This Agreement shall terminate immediately only
> in the case of one or more of the following:
> 
> > 6.2.1 by a Founder which exercises its right to terminate in accordance with
> > Sections 6.3 or 6.4;
> > 
> > 6.2.2 upon termination for breach of the material obligations under the AIH
> > Manufacturing and Distribution License Agreement or AIH License Agreement,
> > in accordance with Section 6.5;
> > 
> > 6.2.3 by agreement of the Holders, in accordance with Section 6.7.1;
> > 
> > 6.2.4 upon expiration of the license grants to AIH under the AIH License
> > Agreement, upon expiration of the license grants to Alpha under the AIH
> > Manufacturing and Distribution License Agreement, in accordance with Section
> > 6.7.2;
> > 
> > 6.2.5 when only one Holder remains subject to this Agreement; or 6.2.6 upon
> > an Alpha IPO.
> 
> 6.3 Termination Upon Bankruptcy or Insolvency of a Founder.
> 
> > 6.3.1 Notice of Bankruptcy Event. If any of the following events occurs to a
> > Founder, that Founder shall immediately notify the other Founder and Alpha
> > of the occurrence of the event:
> > 
> > (a) the commencement by or against the Founder of any proceeding under the
> > bankruptcy laws of any jurisdiction;
> > 
> > (b) the commencement of any proceeding seeking the liquidation, dissolution
> > or winding-up of the Founder;
> > 
> > (c) a reorganization, arrangement or composition of the Founder or any of
> > its property or the making of any proposal under any bankruptcy, insolvency
> > or reorganization laws or other similar laws in respect of the Founder; or
> > 
> > (d) the appointment of a receiver or trustee for the Founder's property;
> > 
> > in each case provided:

--------------------------------------------------------------------------------

- 11 -

> > > (i)

such proceedings or proposals have not been vacated, dismissed or set aside or
the receiver or trustee is not removed within 60 days from the date of
commencement; or

(ii) if an order, judgement or decree is made then such 60 day period may be
extended to 90 days if the Founder is diligently appealing such order, judgement
or decree.

6.3.2 Right to Terminate. If the event is not cured within 15 days following an
event occurring under Section 6.3.1, the other Founder shall have the right (but
not the obligation) to terminate this Agreement by giving notice in writing to
the affected Founder.

6.3.3 Right to Purchase. After notice of termination under Section 6.3.2, the
Founders shall consult in good faith for 60 days concerning the disposition of
their interests in Alpha and the future operations of Alpha. If the Founders do
not sign a written agreement regarding the matters during such 60 days, then the
Founder that gave notice of termination shall have the option to purchase the
Shares of the affected Founder pursuant to Section 6.8.

6.4 Termination Upon Bankruptcy, Insolvency or Nonperformance of Alpha.

> 6.4.1 Right to Terminate. To the extent permitted by law, if any of the
> following events occurs to Alpha and the event is not cured within 30 days
> following the event, either Founder shall have the right (but not the
> obligation) to terminate this Agreement by giving notice in writing to the
> other Founder:
> 
> (a) the commencement by or against Alpha of any proceeding under the
> bankruptcy laws of any jurisdiction;
> 
> (b) the commencement of any proceeding seeking the liquidation, dissolution or
> winding-up of Alpha;
> 
> (c) a reorganization, arrangement or composition of Alpha or any of its
> property or the making of any proposal under any bankruptcy, insolvency or
> reorganization laws or other similar laws in respect of Alpha; or
> 
> (d) the appointment of a receiver or trustee for Alpha's property;
> 
> in each case provided:
> 
> > (i) such proceedings or proposals have not been vacated, dismissed or set
> > aside or the receiver or trustee is not removed within 60 days from the date
> > of commencement; or

--------------------------------------------------------------------------------

- 12 -

> > > (ii)

if an order, judgement or decree is made then such 60 day period may be extended
to 90 days if the Founder is diligently appealing such order, judgement or
decree.

6.4.2 Right to Dissolve. After notice of termination by a Founder under 6.4.1,
the Founders shall consult in good faith for 60 days concerning the disposition
of their interests in Alpha and the future operations of Alpha. If the Founders
do not sign a written agreement regarding such matters within the 60 days and if
any application or petition is not submitted for the commencement of any
proceedings described in Sections 6.4.1(a) or 6.4.1(b) above, then the Founder
who gave the termination notice shall have the option to cause the dissolution
of Alpha under British Virgin Island law by giving written notice of dissolution
to the other Founder and Alpha. Upon such notice, each Founder and Alpha will
take all actions (including voting of Shares in favour for dissolution) required
to dissolve and liquidate Alpha in accordance with applicable laws and
regulations. In this dissolution, Alpha will first auction its assets to the
Founders in a process structured and supervised by Alpha's independent auditors,
and then sell any remaining assets to third parties.

6.5 Termination Upon Material Breach.

> 6.5.1 Right to Terminate. If either Founder commits a material breach of a
> material term of this Agreement, and such material breach is not cured within
> 60 days following notice thereof to the breaching Founder by the other
> Founder, the other Founder shall have the right to terminate this Agreement by
> giving notice thereof in writing to the breaching Founder.
> 
> 6.5.2 Right to Purchase. After notice of termination by a Founder under
> Section 6.5.1, the Founders shall consult in good faith for 60 days concerning
> the disposition of their interests in Alpha and the future operations of
> Alpha. If the Founders do not resolve such matters in writing within the 60
> days, the Founder that gave notice of termination shall have the option to (i)
> purchase the Shares of the breaching Founder pursuant to Section 6.8, for a
> price equal to the Fair Market Value of such Shares less an amount equal to
> the damages to Alpha and the terminating Founder caused by the breaching
> Founder's breach, or (ii) cause the breaching Founder to purchase all of the
> Shares then held by the terminating Founder pursuant to Section 6.8, for a
> price equal to the Fair Market Value of such Shares plus an amount equal to
> the damages to Alpha and the terminating Founder caused by the breaching
> Founder's breach.
> 
> 6.5.3 Remedies Not Affected. The foregoing shall not limit the ability of any
> Party to seek legal and equitable remedies (including damages not fully offset
> by the reduction in purchase price) related to a material breach by another
> Party or the failure of a Party to perform any other duty or obligation under
> this Agreement.

--------------------------------------------------------------------------------

- 13 -

> 6.6

Termination Upon Deadlock. If the Board fails at two consecutive regular
meetings to approve any proposal or matter material to Alpha's operations which
was submitted to the Board, then a "Deadlock" shall be deemed to have occurred.
If a Deadlock occurs, then the Holders shall negotiate in good faith for no less
than 60 days to resolve the Deadlock. If no resolution of the Deadlock results,
then the chief executive officer (or his designee) of each Holder shall meet
personally at Alpha's offices and negotiate in good faith to resolve the
Deadlock on at least two occasions within an additional 60 days. For each
Deadlock which may occur, if no resolution of the Deadlock in question results,
then either Founder may invoke the "buy-sell" provisions in Section 6.9, or if
neither Founder elects this alternative, the issues creating the Deadlock shall
be submitted to arbitration pursuant to Section 7.3.

6.7 Other Termination Procedures.

> 6.7.1 Upon the agreement of Holders owning 75% of the Shares, and subject to
> Section 4.3, the Holders may agree to liquidate and dissolve Alpha, whereupon
> the assets of Alpha shall be distributed to the Holders (after payment of all
> debts of Alpha, including debts to Holders) pro rata in accordance with each
> Holder's respective capital contribution to Alpha.
> 
> 6.7.2 Upon termination of this Agreement under Section 6.2.5, the Holders
> shall consult in good faith for sixty (60) days concerning the disposition of
> their respective interests in Alpha and the future operations of Alpha. If the
> Holders do not resolve such matters in writing within such sixty (60) days,
> each Founder shall be entitled to initiate a sale of Shares under Section 6.9.

6.8 Purchase Procedures - Breach or Founder Bankruptcy.

> 6.8.1 If a Founder receives notice of termination in accordance with Sections
> 6.3.3 or 6.5.2 (hereinafter in this Section 6.8 referred to as the "Offeror"),
> the other Founder (hereinafter in this Section 6.8 referred to as the
> "Offeree") shall have the right to purchase all, but not less than all, of the
> Shares beneficially owned by the Offeror (hereinafter in this Section 6.8
> referred to as the "Offered Shares").
> 
> 6.8.2 The price of the Offered Shares shall be the fair value of such Shares
> (the AFair Market Value@) as determined by the Accountant (except where the
> Accountant is not a chartered business valuator, in which case by a person
> qualified in that regard and being a chartered business valuator) in
> accordance with generally accepted accounting principles as at the end of the
> fiscal quarter of Alpha immediately preceding the fiscal quarter in which the
> notice referred to in Sections 6.3.3 or 6.5.2 was given. Such determination
> shall be made in writing and given to all of the Holders and to Alpha within
> 20 Business Days of the date in which the notice referred to in Sections 6.3.3
> or 6.5.2 was given or as soon thereafter as may be reasonably possible.

--------------------------------------------------------------------------------

- 14 -

> > 6.8.3

The Offeree purchasing Shares under this Section 6.8 shall pay in cash or other
immediately available funds the aggregate purchase price for the Shares to be
sold to the Offeree upon receipt of the certificate or certificates for the
Shares to be sold to the Offeree.

6.9 Deadlock Purchase Procedures.

> 6.9.1 At any time without limitation, where a Deadlock is not resolved within
> 60 days or as otherwise provided in this Agreement, either Founder (in this
> Section 6.9 the "Offeror") shall have the right to give notice (in this
> Section 6.9 the "Notice") to the other Holders (in this Section 6.9,
> collectively, the "Offerees" and, individually, an "Offeree") and to Alpha,
> which Notice shall contain the following:
> 
> (a) an offer by the Offeror to purchase all of the Shares and debt
> beneficially owned by the Offerees (in this Section 6.9 an "Offer to
> Purchase");
> 
> (b) an offer by the Offeror to sell all of the Shares and debt beneficially
> owned by the Offeror to the Offerees pro-rata based upon the number of Shares
> beneficially owned by the Offerees (in this Section 6.9 an "Offer to Sell");
> and
> 
> (c) the price to be paid for each Share pursuant to the Offer to Purchase and
> the Offer to Sell, which shall be the same for both Offers (the price of the
> debt being its principal amount) (such prices being in this Section 6.9 the
> "Purchase Price").
> 
> The Notice shall stipulate that the aggregate Purchase Price resulting from
> the acceptance (or deemed acceptance) of the Offer to Purchase or Offer to
> Sell shall be paid by one or more certified cheques or bank drafts at the time
> of closing of the purchase and sale of Shares and debt. The Notice shall also
> incorporate by reference the other provisions of this Section 6.9.
> 
> 6.9.2 Within 10 Business Days of the Notice being given, each Offeree shall be
> entitled to accept either the Offer to Purchase or the Offer to Sell by giving
> notice of such acceptance to the Offeror, to the other Offerees and to Alpha.
> 
> 6.9.3 If all of the Offerees accept the Offer to Purchase, the Offerees shall
> sell and Offeror shall purchase all of the Shares and debt beneficially owned
> by each Offeree at the Purchase Price and the transaction of purchase and sale
> shall be completed at Alpha's registered office within 10 Business Days of the
> expiry of the 10 Business Day period specified in Section 6.9.2.
> 
> 6.9.4 If all of the Offerees accept the Offer to Sell, the Offerees shall
> purchase, pro-rata based upon the number of Shares and debt beneficially owned
> by the Offerees, and the Offeror shall sell all of the Shares beneficially
> owned by the Offeror at the Purchase Price and the transaction of purchase and
> sale

--------------------------------------------------------------------------------

- 15 -

> > shall be completed at Alpha's registered office within 10 Business Days of
> > the expiry of the 10 Business Day period specified in Section 6.9.2.
> > 
> > 6.9.5

If any Offeree does not accept either the Offer to Purchase or the Offer to Sell
within the 10 Business Day period specified in Section 6.9.2, such Offeree shall
be deemed to have accepted the Offer to Purchase of the Offeror and to have
given notice of such acceptance pursuant to the provisions of Section 6.9.2 on
the last Business Day upon which such notice may have been given.

6.9.6 If one or more of the Offerees accept or are deemed to have accepted the
Offer to Purchase pursuant to the provisions of Section 6.9.2 or Section 6.9.5,
respectively, (in this Section 6.9.6 the "Selling Offerees") and one or more of
the Offerees accept the Offer to Sell pursuant to the provisions of Section
6.9.2 (in this Section 6.9.6 the "Purchasing Offerees"), the Purchasing Offerees
shall be entitled to purchase the Shares and debt beneficially owned by the
Offeror and the Shares and debt beneficially owned by the Selling Offerees by
giving notice of the exercise of such right to the Offeror, to the Selling
Offerees and to Alpha within 10 Business Days after the expiry of the 10
Business Day period specified in Section 6.9.2 and, if each of the Purchasing
Offerees gives notice pursuant to the provisions of this Section 6.9.6, the
Offeror and the Selling Offerees shall sell the Shares and debt beneficially
owned by them to the Purchasing Offerees and such transaction of purchase and
sale shall be completed at Alpha's registered office within 20 Business Days of
the date upon which Alpha was given the last of such notices by the Purchasing
Offerees. If there is more than one Purchasing Offeree, the Purchasing Offerees
shall purchase the Common Shares of the Offeror and the Selling Offerees
pro-rata based upon the number of Shares beneficially owned by the Purchasing
Offerees.

6.9.7 Two or more Offerees may jointly accept the Offer to Sell pursuant to the
provisions of Section 6.9.2 and, in such event, the further provisions of this
Section 6.9 shall apply, with such changes in detail as required, except that
the number of Shares and debt to be purchased by each of them pursuant to the
provisions of this Section 6.9 may be set out in the notice given by them
pursuant to the provisions of Section 6.9.2 and this Section 6.9.7, provided
that the aggregate of such numbers equals the number of Shares beneficially
owned by the Offeror.

6.10 Continuation of Business. During any period in which a Founder has the
right to purchase or is purchasing the Shares of the other Founder pursuant to
this Section 6:

> 6.10.1 Alpha shall continue its business in the ordinary course. Each Holder
> will use its best efforts to maintain and preserve the business of Alpha
> pending the consummation of the purchase.

--------------------------------------------------------------------------------

- 16 -

> 6.10.2

The Holders shall negotiate in good faith an agreement providing that employees
of the selling Holder(s) working full time for Alpha will be made available full
time to Alpha for such period as is reasonably required up to six months to
effect an orderly transition to a new ownership by the non-selling Holder, and
each Holder will use its best commercially-reasonable efforts to make all those
employees available on this basis.

7.

GENERAL PROVISIONS



> 7.1

Confidentiality. Each Party to this Agreement agrees to be bound by the terms of
the Mutual Non-Disclosure Agreement set out in Schedule "D". Each Party agrees
that disclosure of all "Confidential Information" that is owned by AIH, Basin or
Alpha (each, as owner or discloser, a "Disclosing Party") to any other Party or
a third Party (each a "Receiving Party") shall be subject to the provisions set
forth in Schedule "D".



7.2

Survival. The provisions of this Section 7 (including the provisions of Schedule
"D") which are expressly included herein), unless otherwise permitted in such
sections, shall survive any termination or expiration of the Agreement, the
license grants and other provisions of the AIH License Agreement, the AIH
Development Agreement and any other related agreement and shall continue in full
force and effect for five years after the latest of any such termination or
expiration.



7.3

Governing Law; Arbitration. This Agreement and its application and
interpretation will be governed by the laws of New York excluding any conflict
of laws rule or principle that might refer such construction to the laws of
another jurisdiction. All disputes arising out of or in connection with the
present contract shall be finally settled by arbitration. The arbitration will
be according to The Commercial Arbitration Rules of the American Arbitration
Association. The dispute shall be decided by three arbitrators appointed in
accordance with said rules. The place of the arbitration shall be New York, NY.
The language of the arbitration shall be English. The award shall be final and
binding for both parties.



7.4

Force Majeure. If the performance of this Agreement or any obligations
hereunder, except for non-payment of any amounts payable hereunder, is
prevented, restricted or interfered with by reason of fire or other casualty or
accident, strikes or labour disputes, war or other violence, any law, order,
proclamation, regulations, ordinance, demand or requirement of any government
agency, or any other act or condition beyond the reasonable control of the
Parties hereto, the Party so affected upon giving prompt notice to the other
Parties shall be excused from performance during the prevention, restriction or
interference.



7.5

Currency. Unless otherwise specified, all currencies are in United States
dollars.



7.6

Publicity. Prior to issuing any reports, statements, press releases or other
disclosures to third parties regarding this Agreement or the contemplated
transactions, AIH, Basin and Alpha shall exchange copies of the documents and
shall consult with each



--------------------------------------------------------------------------------

- 17 -

> other regarding their content. Except as otherwise required by law, neither
> AIH nor Basin nor Alpha will issue any such disclosure without the prior
> approval of the other. No other Party will issue any such disclosure without
> the prior approval of AIH, Basin and Alpha.
> 
> 7.7

Notices and Other Communications. Every notice by any Party shall be in writing
and delivered either by personal delivery, or by a nationally recognized
overnight courier service, or by registered or certified mail, postage prepaid,
or by facsimile or electronic mail (when confirmation copy is sent by registered
or certified mail), where notice are addressed as set forth on the first page of
this Agreement, or at such other address as the intended recipient previously
shall have designated by written notice to the other Parties. All notices
delivered in person shall be deemed to have been delivered to and received by
the addressee and shall be effective on the date of personal delivery. All
notices delivered by courier service shall be effective upon receipt. All
notices delivered by registered or certified mail shall be effective upon the
fifth day after the mailing thereof. All notices delivered by facsimile or
electronic mail, shall be effective upon receipt.

7.8 Counterparts. This Agreement may be executed in any number of counterparts
or duplicate originals, and each counterpart or duplicate original shall
constitute an original instrument, but all separate counterparts or duplicate
originals shall constitute one and the same instrument.

7.9 Written Agreement to Govern. This Agreement and the Ancillary Agreements set
forth the entire understanding and supersedes all prior and contemporaneous
agreements and discussions among the Parties relating to the subject matter
contained herein and therein, and no Party will be bound by any definition,
condition, representation, warranty, covenant or provision other than as
expressly stated in or contemplated herein or therein or as subsequently is set
forth in writing and executed by a duly authorized representative of the Party
to be bound thereby.

7.10 No Waiver of Rights. All waivers hereunder must be made in writing, and
failure at any time to require another Party's performance of any obligation
under this Agreement shall not affect the right subsequently to require
performance of that obligation. No waiver of any breach of any provision of this
Agreement shall be construed as a waiver of any continuing or succeeding breach
of that provision or a waiver or modification of that provision.

7.11 Severability. Whenever possible, each provision, portion and extent of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision, portion or extent of this Agreement should
be prohibited or invalid under applicable law, such provision, portion or extent
shall be ineffective but only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision, portion or extent or the
remaining provisions of this Agreement. In such event, the Parties agree to
negotiate, in good faith, a valid, legal and enforceable substitute provision,
portion or extent that most nearly effects the Parties' intent in entering into
this Agreement.

--------------------------------------------------------------------------------

- 18 -

> 7.12

Subject Headings. The subject headings of the Sections of this Agreement are
included for the purposes of convenience only, and shall not affect the
construction or interpretations of any of its provisions.

7.13 Further Assurances. The Parties shall each perform those acts, execute and
deliver those instruments and documents, and do all other things as may be
reasonably necessary to accomplish the transactions contemplated in this
Agreement.

7.14 Expenses and Finder's Fees. Subject to Section 2.1 in respect of the
expenses related to the incorporation of Alpha, the Parties shall each bear
their own costs and expenses (including attorneys' fees) incurred in connection
with the negotiation and preparation of this Agreement and the consummation of
the contemplated transactions. Each Party shall indemnify the others against any
claim for brokerage or finder's fees arising out of the transactions
contemplated herein by any person claiming to have been engaged by the
indemnifying Party based upon any action or communication, or any alleged action
or communication, by the indemnifying Party or any of its officers or employees.

7.15 Relationship Between Parties. Each Party shall, in all matters relating to
this Agreement, be and act as an independent contractor. Except as otherwise
provided herein, no Party shall represent that it has any authority to assume or
create any obligation, express or implied, on behalf of any other Party, or to
represent the other Party as agent, employee or in any other capacity.

7.16 Assignment and Transfer of Shares. This Agreement shall inure to the
benefit of, and shall be binding upon, the Parties and their respective
successors and assigns. No Party may assign or delegate this Agreement or any of
its rights or duties under this Agreement without the prior written consent of
the other Parties. Except in accordance with Section 6, no Founder may transfer,
sell or otherwise dispose of its Shares without the prior written consent of the
other Founder.

7.17 Compliance with Laws. The Parties shall use reasonable efforts to ensure
that no part of Alpha's capital or other funds will be accepted or used by Alpha
knowingly for any purpose, nor will Alpha take any action, that would constitute
a violation of any applicable law of the various jurisdictions in which it
conducts business.

--------------------------------------------------------------------------------

- 19 -

IN WITNESS WHEREOF

the parties have executed this Agreement as of the date first above written.

BASIN INDUSTRIAL LIMITED ALPHARX INTERNATIONAL   HOLDINGS LIMITED    
Per:____________________ Per:____________________ Name:__________________
Name:__________________ Title:___________________ Title:___________________    
ALPHA AP INC.       Per:____________________   Name:__________________  
Title:___________________  

--------------------------------------------------------------------------------

SCHEDULE "A"

Form of Articles

(To be agreed)

--------------------------------------------------------------------------------

SCHEDULE "B"

Countries

Country Language     Hong Kong Mandarin     China Mandarin     Japan Japanese  
      Korea Korean

--------------------------------------------------------------------------------

SCHEDULE "C"

Products

1. 1% Indaflex (1% Indomethacin)

2. 1% Diclofenac

3. Flexogan (6% Menthol, 6% Camphor, 16% Methyl Salicylate)

 

--------------------------------------------------------------------------------

SCHEDULE "D"

Form of Non-disclosure Agreement

 1. Disclosing Party possesses certain information relating to contract and/or
    other scientific or clinical research, which information the Disclosing
    Party is willing to disclose to the Receiving Party together with documents
    and data related thereto (hereinafter such information, documents and data
    shall be referred to as "Confidential Information").
     

 2. The Disclosing Party is willing to disclose Confidential Information to the
    Receiving Party on the following terms:

> > (a) The Receiving Party will receive, maintain, and hold the Confidential
> > Information in strict confidence and will use the same level of care in
> > safeguarding it that it uses with its own confidential material of a similar
> > nature;
> > 
> > (b) The Receiving Party agrees to take all steps necessary and appropriate
> > to ensure that Receiving Party's employees, co-workers, agents and/or
> > assistants treat the Confidential Information as confidential and to ensure
> > that such employees, coworkers, agents and/or assistants are familiar with
> > and abide by the terms of this Agreement;
> > 
> > (c) The Receiving Party will not utilize Confidential Information, except as
> > provided herein, without first having obtained the Disclosing Party's
> > written consent to such utilization; and

 1. The obligations set forth in Paragraph 1 above shall not extend to any
    portion of Confidential Information:

> > (a) which is known to the Receiving Party prior to disclosure or is
> > information generally available to the public;
> > 
> > (b) which was not acquired directly or indirectly from the Disclosing Party
> > and which the Receiving Party lawfully had in its own possession prior to
> > the Effective Date;
> > 
> > (c) which, hereafter, through not act on the part of the Receiving Party,
> > becomes information generally available to the public;
> > 
> > (d) which corresponds in substance to information furnished to the Receiving
> > Party on a non-confidential basis by any third party having a legal right to
> > do so: or
> > 
> > (e) which the Receiving Party can demonstrate was developed by or for the
> > Receiving Party independently of the disclosure of Confidential Information
> > by the Disclosing Party.

 1. At any time upon the request of the Disclosing Party, (a) the Confidential
    Information, including all copies, shall be returned to the Disclosing Party
    and (b) all other embodiments of the Confidential Information in the
    possession of the Receiving Party, including all copies, and/or any other
    form of reproduction and/or description thereof made by the Receiving Party,
    shall, at the Disclosing Party's option, be returned to the Disclosing Party
    or destroyed.

--------------------------------------------------------------------------------